Citation Nr: 1615455	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left sciatic nerve palsy.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the matter was subsequently transferred to the RO in Jackson, Mississippi.  

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  However, the recording of that hearing was inaudible.  As a result, the Veteran was afforded an additional DRO hearing in February 2014.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  

In December 2014, the Board denied a claim for service connection for a back disorder and remanded the issue of entitlement to an increased rating for left sciatic nerve palsy for further development.  The case has since been returned to the Board for appellate review.  

During the course of the appeal, the Veteran reported that he is unemployed due to his service-connected left sciatic nerve palsy.  See, e.g., September 2012 VA Form 9; February 2014 DRO hearing transcript.  As such, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to TDIU is on appeal before the Board.  

This appeal was processed using the Virtual VA and the VBMS electronic claims processing systems.  Virtual VA contains record requests dated in November 2012; VA medical records dated from March 2010 to June 2014; and private medical records from Drs. D.J.N., D.G., L.P., and K.S. (initials used to protect privacy) dated from April 2007 to October 2012.  However, these records were considered by the RO in June 2014 and May 2015 supplemental statements of the case.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a remand is required to obtain outstanding VA medical records.  The April 2015 VA peripheral nerve examination report referenced an April 2015 EMG study; however, this report is not associated with the claims file.  Additionally, the record does not contain any VA medical records dated since June 2014.  Therefore, the AOJ should obtain any outstanding, relevant VA medical records.   

Second, a remand is also required to obtain a fully adequate VA examination.  Following the Board's December 2014 remand, the Veteran was afforded a VA examination in February 2015.  However, the Board finds that there are inconsistencies in the February 2015 examination report.  Specifically, the February 2015 VA examiner diagnosed the Veteran with left sciatic neuropathy and reported that he had mild incomplete paralysis of the sciatic nerve bilaterally.  However, he also stated in the report that the Veteran's left lower extremity findings were not consistent with sciatic neuropathy.  Therefore, the Board finds that a VA examination is necessary to assess the current severity and manifestations of the Veteran's service-connected left sciatic nerve palsy.  

Finally, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left sciatic nerve palsy that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records dated since June 2014 and the April 2015 EMG study report identified in the April 2015 VA examination report.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left sciatic nerve palsy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops with no active movement of the muscles below the knee and flexion of knee weakened or (very rarely) lost. 

The examiner should delineate all pathology and symptomatology attributable to the service-connected left sciatic nerve palsy.  

In addressing the relevant clinical findings, the examiner should:

(1) note the location and severity of any neurological symptoms and the nerve groups involved;

(2) state whether there is loss of use of the left foot; 

(3) clarify whether any limitation of motion of the Veteran's left lower extremity is a manifestation of his service-connected left sciatic nerve palsy; and 

(4) discuss the effect of the Veteran's left sciatic nerve palsy on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to his service-connected disorder(s), in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




